UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 3, 2014 PROVIDENCE AND WORCESTER RAILROAD COMPANY (Exact name of registrant as specified in its charter) Rhode Island 0-16704 05-0344399 (State or other jurisdiction Of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 75 Hammond Street, Worcester, Massachusetts01610 (address, including zip code, of principal executive offices) (508) 755-4000 Registrant’s telephone number, including area code None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): žWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) žSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) žPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) žPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Director or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrange of Certain Officers On January 2, 2014, David F. Fitzgerald, Vice President - Operations, gave notice of his retirement from Providence and Worcester Railroad Company, effective February 8, 2014. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1945, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Providence and Worcester Railroad Company By: /s/ Charles D. Rennick Charles D. Rennick, Secretary and General Counsel Dated:January 3, 2014
